FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                        January 8, 2016
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                         No. 15-3260
                                                (D.C. No. 2:12-CR-20099-KHV-1)
MENDY READ-FORBES,                                          (D. Kan.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before KELLY, GORSUCH, and MORITZ, Circuit Judges.
                  _________________________________

      Mendy Read-Forbes, a federal prisoner proceeding pro se, appeals the district

court’s denial of her motion for immediate release from custody pending the district

court’s decision on the merits of her 28 U.S.C. § 2255 motion.1 We exercise

jurisdiction pursuant to 28 U.S.C. § 1291, and affirm.


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      1
        In amended notices of appeal, Ms. Read-Forbes mentioned the district court’s
order denying her motion to appoint counsel and for the trial judge to recuse herself.
Ms. Read-Forbes’s brief on appeal, however, is confined to arguments concerning
                                                                           (continued)
      Ms. Read-Forbes pled guilty in March 2015, to conspiracy to commit money

laundering. The following month she was sentenced to 240 months’ imprisonment,

and shortly thereafter, she filed a pro se notice of appeal. This court granted the

government’s motion to enforce the appeal waiver contained in Ms. Read-Forbes’s

plea agreement and dismissed her appeal. See United States v. Read-Forbes,

No. 15-3105, 2015 WL 5090972, at *2 (10th Cir. Aug. 31, 2015).

      Ms. Read-Forbes has recently filed a 28 U.S.C. § 2255 to vacate or set aside

her sentence in the district court in which she argues, among other things, that her

trial counsel was ineffective in negotiating the plea agreement and the government

committed prosecutorial misconduct. She also filed a motion for immediate release

pending the outcome of her § 2255 motion. The district court denied the motion for

immediate release.

      In order to obtain release pending a determination on the merits of a motion

for habeas relief, the inmate must make a showing of exceptional circumstances or

demonstrate a clear case on the merits of her habeas petition. See Pfaff v. Wells,

648 F.2d 689, 693 (10th Cir. 1981). Ms. Read-Forbes has done neither.




why the district court erred in denying her motion for immediate release. More
particularly, she never makes any arguments as to when a court is required to appoint
counsel or when recusal is required.


                                           2
      The order of the district court denying Ms. Read-Forbes’s motion for

immediate release is affirmed. We grant Ms. Read-Forbes’s motion to proceed

in forma pauperis on appeal.


                                         Entered for the Court
                                         Per Curiam




                                         3